SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

220
CA 14-01323
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


PAULA S. MORRIS, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

J. BRADFORD MORRIS, DEFENDANT-APPELLANT.


MARY S. HAJDU, LAKEWOOD, FOR DEFENDANT-APPELLANT.

J. ADAMS & ASSOCIATES, PLLC, WILLIAMSVILLE (JOAN CASILIO ADAMS OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County
(Deborah A. Chimes, J.), entered February 7, 2014 in a divorce action.
The order, among other things, granted in part plaintiff’s motion for
pendente lite relief and denied defendant’s cross motion for summary
judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on August 20, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court